—In an action, inter alia, to enforce a contractual right to a trial de novo, the defendants appeal from an order of the Supreme Court, Nassau County (Dunne, J.), dated January 30, 1996, which denied their motion for summary judgment dismissing the complaint and for judgment in their favor on their counterclaim.
*343Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contention, the underinsured motorist provision of the insurance policy at issue is subject to only one reasonable interpretation (see, Goldman & Sons v Hanover Ins. Co., 80 NY2d 986). The policy permits either party to demand a trial de novo where, as here, the amount of the arbitration award exceeds the limit specified by the applicable financial responsibility law, and the right to make such a demand does not depend upon whether two or three arbitrators concur in the award.
The defendants’ remaining contention is unpreserved for appellate review, and, in any event, is without merit. Miller, J. P., Joy, Altman and Goldstein, JJ., concur.